Citation Nr: 1409700	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-40 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date earlier than August 29, 2008 for the grant of dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, S.K., J.T., and P.M.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the appellant's claim for entitlement to an earlier effective date for the grant of DIC benefits based on service connection for the cause of the Veteran's death. 

The appellant testified at a personal hearing before a Decision Review Officer (DRO) at the RO on November 17, 2009.  A transcript of the hearing testimony is associated with the claims file.

A Board hearing was held on September 16, 2011, by means of video conferencing equipment with the appellant in Des Moines, Iowa, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The appellant's initial claim for entitlement to service connection for the cause of the Veteran's death was received by VA March 29, 1993.

3.  An unappealled June 1993 rating decision denied the claim for service connection for the cause of the Veteran's death.

4.  A February 2009 rating decision granted service connection for the cause of the Veteran's death, effective August 29, 2008, the date VA received the appellant's claim to reopen the issue.

5.  The RO's February 2009 rating decision that granted service connection for the cause of the Veteran's death was based in part on relevant official service department records that existed and were not associated with the claims file when VA denied the appellant's claim in June 1993.


CONCLUSION OF LAW

The criteria for an effective date of March 29, 1993 (but no earlier) for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required have been satisfied with respect to the appellant's claim, the Board concludes that these duties do not preclude the Board from adjudicating this claim, because the Board is taking favorable action by reopening the claim, and is granting in full the benefit sought on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the appellant.

II.  Effective Date

Generally, and except as otherwise provided, the effective date of an evaluation and award of dependency and indemnity compensation based on a claim to reopen will be the date of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110;  38 C.F.R. § 3.400.  

VA received the appellant's claim to reopen the issue of entitlement to service connection for the cause of the Veteran's cause of death on August 29, 2008.  However, at any time after VA issues a decision on a claim, if VA receives or associates relevant official service department records that existed and had not been part of the claims file at the time VA considered the initial claim, VA will reconsider the claim, notwithstanding the general need for new and material evidence under 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c)(1).  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, and declassified military records which could not have been obtained because they were classified when VA previously decided the claim.  See 38 C.F.R. § 3.156(c)(1)(i) & (iii).  Moreover, 38 C.F.R. § 3.156(c)(3) states that a subsequent award based all or in part on such records is effective the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of 38 C.F.R. part 3 applicable to the previously decided claim.

In connection with her claim to reopen her claim for service connection for the cause of the Veteran's death, the appellant submitted two relevant service department records which described in detail the movements and combat engagements of the F Company 5th Regimental Combat Team (RCT) of the 24th Infantry Division.  The first was an Executive Officer Command Report and the second was a Staff Section report dated January 1952, which was declassified in May 1993.  The Veteran's discharge documents note that he was assigned to the F Company 5th Infantry Regiment and a statement submitted by a membership chairman of the 5th RCT Association, who served with the Veteran, also indicates such service.  

A review of the record available on the date of the initial denial of service connection for the cause of the Veteran's death demonstrates the absence of these official service records.  The RO's February 2009 rating decision that granted service connection for the cause of the Veteran's death was predicated upon a private psychological report that provided the opinion that the Veteran's injuries and experiences in Korea led to his PTSD, depression and anxiety disorders, which in turn caused the Veteran to take his own life.  The psychologist's report indicated that he reviewed the aforementioned service department records in formulating a picture of the Veteran's history of military service.  The award granting service connection was therefore based in part on consideration of these previously-unreviewed service department records.  

As the Board finds that the previously mentioned official service department records are relevant and related to the Veteran's psychiatric condition, existed and had not been associated with the claims file when VA first decided the claim for service connection for the cause of the Veteran's death, and were at least in-part the basis for the February 2009 grant of service connection, an earlier effective date of the date VA received the previously decided claim is warranted.  38 C.F.R. § 3.156(c)(1)(i) & (iii), (3).


ORDER

An effective date of March 29, 1993, but no earlier, for the grant of dependency and indemnity compensation, based on service connection for the cause of the Veteran's death, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


